Citation Nr: 1704348	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  09-37 395A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for endometriosis

2.  Entitlement to a rating in excess of 20 percent for residuals of a left labral repair.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 until her retirement in June 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for endometriosis, rated 30 percent; residuals of a left labral repair, rated 20 percent; and a right knee disability, rated 10 percent.  

In December 2015, the Board issued a decision remanding the issues seeking increased ratings for migraine headaches; endometriosis; lumbar spine degenerative joint disease; residuals of a left labral repair; right ankle peroneal tendonitis; a right knee disability; temporomandibular joint; and residuals of a right thumb tendon repair.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision on the Board's own motion at any time when an appellant has been denied due process of law.  38 C.F.R. § 20.904 (2016).    

A December 2015 Board remand directed the RO to issue a statement of the case (SOC) addressing issues seeking increased ratings for endometriosis, a left shoulder disability and a right knee disability.  Overlooked by the Board at the time was that in May 2010, the RO had already issued a SOC on these matters (one of two issued simultaneously, apparently).  Following the issuance of that SOC the Veteran did not perfect an appeal in those matters by submitting a substantive appeal, and the appeal in those matters lapsed.  Accordingly, in December 2015, the Board did not have jurisdiction in those matters in December .  See 38 U.S.C.A. § 7104(a). Therefore, the Board's December 2015 mandate to the RO to issue an SOC in the matters ordered due process that was not required, and constituted a due process violation, requiring corrective action.

To the extent that it addressed issues seeking increased ratings for endometriosis, a left shoulder disability and a right knee disability, mandating issuance of an SOC in the matters, the December 29, 2015 Board decision is vacated.


	                        ____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


